DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Imaging System With Lubricant Coating Roller.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kikuchi et al (US Patent 9,841,717 B2).
With regard to claim 1: Kikuchi discloses an imaging system which comprises an image carrier 21 to carry a toner image; a coating roller 62 which transfers a lubricant from a lubricant source 72
With regard to claim 2: Kikuchi discloses that the image carrier includes a surface having an image area (corresponding to portion 110 in Fig 6) and a non-image area located at the outside of the image area (the area in Figure 6 where toner bands 112 as formed, see column 4 line 63 through column 5 line 31), wherein the coating roller includes a first portion which contacts the image area of the image area of the image carrier and a second portion which contacts the non-image area of the image carrier (since the roller 62 extends across the width of the image carrier, the roller has portions which corresponds to each of the image area and non-image area, also note in column 7 lines 20-44 that the roller extends from a band area to a no-band area, the latter being the image forming area); with the toner adjustment element serving to selective change a toner amount of the first portion of the coating roller and the second portion of the coating roller in order to reduce a toner amount differential between the first portion and the second portion.  Kikuchi accomplishes this selective change by moving toner from the non-image forming region to the image region, reducing the amount of toner in the non-image forming region (where the toner would otherwise be excessive) and increasing it in the image forming region (where the amount toner would be relatively low due to the lack of any toner supplying band).

Allowable Subject Matter
Claims 3-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does teach configurations in which increase the axial uniformity of the amount of toner on a lubricant coating roller as in Kikuchi, and it can be assumed . 
In Haga (US PGPub 2017/0336750 A1, cited by applicant) an amount of toner is used to control the amount of lubricant delivered to a cleaning blade, but this differs from the configuration claimed in claim 3 both in that there is difference discussed or indicated between non-image and image areas of the photoreceptor and in that the adjustment discussed in ¶0103-0106 adjusts the amount of lubricant delivered to the blade but not the amount of lubricant scraped off of the lubricant supplying member 75.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/LEON W RHODES, JR/Examiner, Art Unit 2852